FILED
                              NOT FOR PUBLICATION                           JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAYLENA ROGERS,                                   No. 11-15575

                Plaintiff - Appellant,            D.C. No. 1:09-cv-01972-JLT

  v.
                                                  MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                Defendant - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                   Jennifer L. Thurston, Magistrate Judge, Presiding

                               Submitted July 18, 2012 **
                               San Francisco, California

Before:         CLIFTON and MURGUIA, Circuit Judges, and COLLINS, District
                Judge.***



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s motion to
submit the case on the briefs is granted.
          ***
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
      Raylena Rogers appeals from the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for supplemental

security income benefits under Title XVI of the Social Security Act. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      We review de novo a district court’s judgment upholding the denial of social

security benefits. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). We

must affirm the denial of benefits unless it is based on legal error or the findings of

fact are not supported by substantial evidence. Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 690 (9th Cir. 2009).

      Rogers contends the ALJ erred in evaluating two reports from Ronald

Portnoff, M.D., a consulting orthopedic specialist who examined Rogers in July

2007 and September 2008. An ALJ must give clear and convincing reasons for

rejecting the uncontroverted opinion of an examining physician. Lester v. Chater,

81 F.3d 821, 830 (9th Cir. 1995). Here, the ALJ did not reject Dr. Portnoff’s

opinion. Dr. Portnoff’s 2007 report reflected Rogers’s temporary orthopedic

condition before she became medically stationary. It was not probative of

Rogers’s residual functional capacity (“RFC”). The ALJ’s RFC assessment was

consistent with Dr. Portnoff’s 2008 evaluation. Accordingly, the ALJ did not err

in evaluating Dr. Portnoff’s reports.


                                          -2-
      Rogers contends the ALJ erred in evaluating the report of Ekram Michiel,

M.D., a consulting psychiatric specialist who examined Rogers in October 2006.

The ALJ gave little weight to Dr. Michiel’s statement that Rogers might be unable

to deal with the usual stress encountered in the workplace. The ALJ discounted

Dr. Michiel’s statement because it was equivocal, conclusory, unsupported by

clinical findings, and inconsistent with the record as a whole. The ALJ’s reasons

are clear and convincing. See Lester, 81 F.3d at 830; see also Batson v. Comm’r

Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004) (when evidence supports

more than one rational interpretation, courts defer to the Commissioner’s decision);

Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (an ALJ need not accept

the opinion of a physician that is conclusory and inadequately supported by clinical

findings).

      Rogers contends the ALJ erred in evaluating the reports of A. H. Middleton,

M.D., an agency psychiatrist who reviewed the case record but did not examine

Rogers. Dr. Middleton prepared a psychiatric review technique form (“PRTF”)

indicating Rogers had moderate impairment in broad functional areas used at steps

two and three of the sequential disability-determination process. The ALJ’s

findings at steps two and three are consistent with moderate impairment in the

broad functional areas addressed on the PRTF. Dr. Middleton also prepared a


                                         -3-
mental residual functional capacity form (“MRFC”) indicating Rogers was

moderately limited in the abilities to understand, remember, and carry out detailed

instructions and to respond appropriately to changes in the work setting. The

ALJ’s RFC assessment is consistent with Dr. Middleton’s MRFC, because the ALJ

found Rogers could perform work limited to simple routine tasks performed in

unskilled work. Accordingly, the ALJ did not err in evaluating Dr. Middleton’s

statements.

      Rogers also contends the ALJ’s RFC assessment was erroneous because it

did not include limitations addressing social functioning. At step three, the ALJ

did find that Rogers had moderate difficulties in the broad functional area of social

functioning. In her RFC assessment, however, the ALJ found that, despite

Rogers’s moderate difficulties in social functioning, Rogers did not have

significant limitations in any concrete work-related abilities that would prevent her

from performing simple routine tasks involved in unskilled jobs. The RFC

assessment is consistent with the limitations in work-related abilities identified in

the statements of Drs. Middleton and Michiel. Accordingly, the RFC assessment

adequately captured all of Rogers’s limitations. Stubbs-Danielson v. Astrue, 539

F.3d 1169, 1174 (9th Cir. 2008) (the RFC assessment adequately captures




                                          -4-
restrictions in broad functional areas if it is consistent with the concrete limitations

in the medical opinions).

      Rogers also challenges the vocational expert’s testimony because the ALJ

failed to include a limitation on social functioning in the hypothetical assumptions

used to elicit the expert’s testimony. The ALJ used hypothetical assumptions that

accurately reflected the RFC assessment. The ALJ was not required to include

additional limitations not supported by the record. Osenbrock v. Apfel, 240 F.3d

1157, 1164-65 (9th Cir. 2001).

      The ALJ applied the proper legal standards and her findings are supported

by substantial evidence in the record as a whole. Accordingly, the judgment of the

district court is AFFIRMED.




                                           -5-